                            UNITED STATES DISTRICT COURT
                                 DISTRICT OF IDAHO

JUN YU,                                                  Case No.: 4:15-cv-00430-REB

       Plaintiff,                                        MEMORANDUM DECISION AND
                                                         ORDER RE: JURY TRIAL RIGHT
       vs.

IDAHO STATE UNIVERSITY,

       Defendant.


       On this date, the Court held a telephone conference hearing with counsel for both parties

to advise them that the Court has concluded that the remaining claim for trial in this case – that

of a Title VI discrimination claim – and the nature of the relief sought by Plaintiff should he

prevail on his liability case, do not allow for a jury trial. Accordingly, the case will proceed to

trial before the Court. Counsel were asked if there was any argument or other information they

wished to make or bring to the Court’s attention regarding this issue. Each said that there was

nothing he wanted to add.

       This decision is a summary of the Court’s reasoning.

                                         BACKGROUND

       Plaintiff Jun Yu alleges that Defendant Idaho State University deliberately and

unlawfully discriminated against him due to his race or national origin in violation of Title VI of

the 1964 Civil Rights Act, 42 U.S.C. §§ 2000d et seq. FAC ¶ 353 (Dkt. 41). In his original

complaint, Plaintiff raised a myriad of other claims arising under both state and federal law (FAC

¶¶ 354–435), some of which did carry a right to a jury trial, but all of which were dismissed at

summary judgment. (Dkt. 63.) The jury trial demands that had been made in the original

complaint and the Defendants’ answer remained in place, but with no one giving a specific



MEMORANDUM DECISION AND ORDER RE: JURY TRIAL RIGHT – 1
examination of the question of the right to a jury trial – at least in the context of the filings in the

case (to include proposed jury instructions), the pretrial conference and a hearing upon pending

motions in limine. However, when the Court began to prepare a set of jury instructions for

distribution to counsel in advance of trial the jury trial issue surfaced, and the Court has

concluded after a careful review of the question that there is no right to a jury trial in this case.

                                        APPLICABLE LAW

        The Seventh Amendment provides that, “[i]n Suits at common law, where the value in

controversy shall exceed twenty dollars, the right of trial by jury shall be preserved....” The

Supreme Court has construed the language of the Seventh Amendment

        to require a jury trial on the merits in those actions that are analogous to “Suits at
        common law.” Prior to the Amendment’s adoption, a jury trial was customary in
        suits brought in the English law courts. In contrast, those actions that are analogous
        to 18th-century cases tried in courts of equity or admiralty do not require a jury
        trial. See Parsons v. Bedford, 3 Pet. 433 (1830). This analysis applies not only to
        common-law forms of action, but also to causes of action created by congressional
        enactment. See Curtis v. Loether, 415 U.S. 189, 193 (1974).
                 To determine whether a statutory action is more similar to cases that were
        tried in courts of law than to suits tried in courts of equity or admiralty, the Court
        must examine both the nature of the action and of the remedy sought. First, we
        compare the statutory action to 18th-century actions brought in the courts of
        England prior to the merger of the courts of law and equity. See, e.g., Pernell v.
        Southall Realty, 416 U.S. 363, 378 (1974); Dairy Queen, Inc. v. Wood, 369 U.S.
        469, 477 (1962). Second, we examine the remedy sought and determine whether it
        is legal or equitable in nature. See, e.g., Curtis v. Loether, supra, 415 U.S. at 196;
        Ross v. Bernhard, 396 U.S. 531, 542 (1970).

Tull v. U.S., 481 U.S. 412, 417–418 (1987) (footnotes omitted). “[C]haracterizing the relief

sought is ‘[m]ore important’ than finding a precisely analogous common-law cause of action in

determining whether the Seventh Amendment guarantees a jury trial.” Id. at 421 (quoting

Curtis, 415 U.S. at 196). Generally, courts of law historically provided a jury trial right but were

limited to awarding legal relief. Courts of equity historically did not provide a jury trial right but

were capable of awarding equitable relief.



MEMORANDUM DECISION AND ORDER RE: JURY TRIAL RIGHT – 2
        In the Ninth Circuit, whether a plaintiff is entitled to a jury trial on a Title VI claim

depends on whether the relief sought is legal or equitable. Smith v. Barton, 914 F.2d 1330, 1338

(9th Cir. 1990). The appellate panel in Barton held that “most courts agree that there is no right

to a jury trial under either Title VI or Title VII…. [P]laintiffs’ right to jury trial arises from the

Seventh Amendment, because they seek relief that is legal in nature.” Id. By negative

implication, and consistent with the historical tradition of courts of equity, there is no jury trial

right with respect to Title VI claims seeking equitable relief.

        Although pure money damages are “the traditional form of relief offered in the courts of

law, an award of monetary damages may constitute equitable relief if it is ‘incidental to or

intertwined with injunctive relief.’” Traxler v. Multnomah County, 596 F.3d 1007, 1012 (9th

Cir. 2010) (quoting Tull, 481 U.S. at 424; other quotations and citations omitted). In the

employment setting, which is analogous in many respects to the instant case,1 the Supreme Court

has distinguished front pay from compensatory damages on the basis that “[a] front pay ... award

is the monetary equivalent of the equitable remedy of reinstatement.” Pollard v. E.I. du Pont de

Nemours & Co., 532 U.S. 843, 853 n. 3 (2001). Similarly, backpay has historically been

categorized as equitable relief rather than compensatory damages. Id. at 847–878 (“Plaintiffs

who allege employment discrimination on the basis of sex traditionally have been entitled to

such remedies as injunctions, reinstatement, backpay, lost benefits, and attorney’s fees under §

706(g) of the Civil Rights Act of 1964…. In the Civil Rights Act of 1991, Congress expanded

the remedies available to these plaintiffs by permitting, for the first time, the recovery of

compensatory and punitive damages” (emphasis added).) The same case defines “front pay” as

“money awarded for lost compensation during the period between judgment and reinstatement or


        1
            Significantly, reinstatement of an employee is similar to readmission of a student.



MEMORANDUM DECISION AND ORDER RE: JURY TRIAL RIGHT – 3
in lieu of reinstatement.” Id. at 846. The Ninth Circuit offers a different but consistent definition

of front pay as “an award of future lost earnings to make a victim of discrimination whole.”

Cassino v. Reichhold Chems., Inc., 817 F.2d 1338, 1346 (9th Cir. 1987).



                                           DISCUSSION

       Plaintiff prays for the following relief:

       a. Readmission of Mr. Yu to Defendant’s Graduate Clinical Psychology Program;
          or, in the alternative, award Mr. Yu a PhD in either General Psychology or
          Clinical Psychology;
       b. That Defendant allow Mr. Yu to complete his remaining internship in the Peoples
          Republic of China where the opportunity presents itself that will allow Mr. Yu
          to successfully receive his Doctorate in Clinical Psychology;
       c. Attorney fees and costs related to the filing and pursing the present claim;
       d. Compensatory damages for Defendant’s breach of contract and negligent
          infliction of emotional distress for an amount equal to or greater than two
          million, one hundred eighty-five thousand, seven hundred ninety-three dollars
          and no cents ($2,185,793.00); and
       e. Compensatory damages as determined at trial should Plaintiff establish that the
          violation of Title VI was intentional.

FAC at 69–70 (Dkt. 41). In light of the Barton holding that a claim under Title VI may be either

legal or equitable depending on the nature of the relief sought, each of these requests for relief

will be considered in turn.

       The requests for relief in paragraphs (a) and (b) are clearly equitable in nature. The

request for attorney fees and costs in paragraph (c) is “incidental to” the equitable relief sought in

that such fees and costs only exist because of Plaintiff’s suit seeking equitable relief. It is

therefore also equitable in nature, under Tull and Traxler. The “compensatory damages” as

framed in paragraph (d) of the First Amended Complaint refer to Plaintiff’s now-dismissed state-

law contract and NIED claims, but his proposed Jury Instruction No. 22 (Dkt. 101 p. 30) and his

proposed Special Verdict Form (Dkt. 102) both reframe the request as “Compensatory damages”




MEMORANDUM DECISION AND ORDER RE: JURY TRIAL RIGHT – 4
for “the present value of lost earnings.” But under Cassino the requested relief of lost earnings is

front pay,2 and under Pollard such front pay is an equitable remedy. Regardless, under Tull and

Traxler the lost earnings sought are “intertwined with” the equitable relief sought because the

measure of such lost earnings depends on whether, and when, Plaintiff is readmitted or receives

his PhD. If Plaintiff ultimately receives a degree from Defendant, he improperly gets a double

recovery if he also retains an award of lost earnings covering dates after such readmission or

conferral. Because the lost earnings sought are intertwined with equitable relief, they are

themselves equitable relief – as to which there is no jury trial right, per Tull and Traxler.

        As to the generic relief requested in paragraph (e), it is too inchoate to establish a right to

a jury trial based on a request for legal relief. Nor is there specificity to be gleaned from

Plaintiff’s proposed jury instructions or proposed special verdict form. See Choka v. McClellan,

2010 WL 5825522 (D. Oregon Dec. 28, 2010) (“Given the lack of any request for specific

monetary damages, and the focus on the remedies of declaratory and injunctive relief, this court

interprets Choka as seeking equitable relief and payment of certain costs only as incidental to

such equitable relief.” (citing Traxler)). Nothing in the record suggests the involvement of

compensatory damages. Hence, the damages Plaintiff seeks as “compensatory” are all

intertwined with the equitable relief sought – which means he does not have a jury trial right as

to such relief. In sum, all of the relief Plaintiff requests is equitable, rather than legal, in nature.

Accordingly, he does not have a right to a jury trial on his Title VI claim.

\\\

\\\

\\\


        2
            At least in part. It is also in part back pay, but this fact does not change the analysis.



MEMORANDUM DECISION AND ORDER RE: JURY TRIAL RIGHT – 5
                                            ORDER

       For the reasons stated above, IT IS HEREBY ORDERED that Plaintiff is not entitled to

a trial by jury on Count One of his First Amended Complaint, alleging a violation of Title VI, 42

U.S.C. §§ 2000d et seq.

       The trial set to begin Tuesday, February 26, 2019 (Dkt. 138) will be conducted as a bench

trial beginning that same day but commencing at 1 p.m. (rather than 9 a.m.) on the first day.



                                     DATED: February 21, 2019



                                     ________________________
                                     Honorable Ronald E. Bush
                                     Chief U. S. Magistrate Judge




MEMORANDUM DECISION AND ORDER RE: JURY TRIAL RIGHT – 6
